Citation Nr: 0529116	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder. 

The Board notes that the RO received private medical records 
from "M.H.," MD., before the appeal was certified to the 
Board, and after the September 2003 statement of the case 
(SOC).  Even so, the RO did not issue a supplemental 
statement of the case (SSOC) considering this evidence.  

Pursuant to VA regulation, if the RO receives "additional 
pertinent evidence" after a SOC has been issued and before 
the appeal is certified to the Board, the RO will furnish the 
appellant with an SSOC.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) 
(2005).  However, an SSOC is not required when the additional 
evidence duplicates evidence previously discussed in a prior 
SOC or SSOC.  38 C.F.R. § 19.37(a).  This most recent 
evidence shows a current right knee disorder without speaking 
to its etiology, and is therefore  duplicative of previous 
evidence.  Consequently, no SSOC is required.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO continued to deny service connection for a right 
knee disorder in an August 1958 rating decision; it notified 
the veteran of the denial but he did not initiate an appeal.

3. Evidence received since the August 1958 rating decision is 
either duplicative or cumulative and redundant of evidence 
previously of record, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1. The rating decisions of November 1957 and August 1958 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) 
(2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).

2. No new and material evidence has been received to reopen a 
claim for service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156(a) (as in 
effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for a right knee disorder in 
a November 1957 rating decision.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2004).  The RO continued to deny 
service connection for a right knee disorder in an August 
1958 rating decision.  It gave the veteran notice of this 
denial, but he did not initiate an appeal.  Therefore, the 
August 1958 rating decision is final.  Id.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The RO denied service connection for a right knee disorder in 
a November 1957 rating decision because it found that there 
was no evidence of a right knee disability according to an 
October 1957 VA examination.  The RO's August 1958 rating 
decision again denied service connection for a right knee 
disorder because there was no evidence of a right knee 
condition per a July 1958 VA examination.  Evidence of record 
at the time of the August 1958 rating decision consists of 
service medical records (SMRs), October 1957 and July 1958 VA 
examinations, and February 1958 to April 1958 private medical 
records from "A.M.," MD.

Evidence received since the August 1958 rating decision 
consists of two October 1958 lay statements; a December 1958 
note from "B.B.," MD.; January 2001 to October 2001 VA 
outpatient treatment records from Miami; an August 2001 
written statement by the veteran; a July 2003 report from Dr. 
H.; a November 2003 memorandum and March 2004 statement by 
the veteran's representative; and testimony from the 
veteran's September 2005 Travel Board hearing.

Initially, the Board finds that the following evidence is 
cumulative of evidence that was previously of record: the 
veteran's August 2001 statement, the November 2003 memorandum 
and March 2004 statement by the veteran's representative, and 
testimony from the veteran's September 2005 Travel Board 
hearing.  

The veteran's August 2001 statement essentially repeats his 
claim of complaints and treatment for a right knee condition 
during service.  Furthermore, the memorandum and statement 
submitted by the veteran's representative, as well as the 
veteran's September 2005 testimony, merely repeat and 
summarize information regarding the veteran's right knee 
condition already contained in the SMRs and Dr. A.M.'s 1958 
treatment reports.  For example, in his September 2005 
testimony, the veteran states that he had right knee problems 
before service.  Right knee problems had already been noted 
in the SMRs during his entrance exam.  Also, the veteran's 
representative, in his statement and memorandum, reiterates 
Dr. A.M.'s opinion that the veteran's right knee condition 
was aggravated by service.  Thus, he essentially restates Dr. 
A.M.'s previous opinion.  Cumulative or redundant evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

In any event, the Board notes that the veteran, as a 
layperson without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, 
taken as a whole, the veteran and his representative's 
statements are not relative and probative and do not support 
the existence of an etiologic relationship between the 
veteran's right knee condition and his period of service from 
August 1953 to August 1957.  

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is new 
and not cumulative or redundant of the record at the time of 
the August 1958 rating decision, it is not material within 
the meaning of 38 C.F.R. § 3.156(a).

Specifically, the December 1958 note from Dr. B. and the two 
October 1958 lay statements in no way bear directly or 
substantially upon the matter under consideration (i.e., 
whether the veteran's current right knee disorder was 
incurred or aggravated in service).  The note from Dr. B 
reflects treatment for anxiety.  Likewise, the two lay 
statements refer to headaches and stomach pains.  
Consequently, this evidence does not even relate to the 
veteran's right knee condition.  Thus, it is not material per 
38 C.F.R. § 3.156(a).

Additionally, the remaining evidence, by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran received 
outpatient treatment for his right knee condition from 
January 2001 to October 2001 at the VAMC in Miami.  
Specifically, the VA treatment records dated in February of 
2001 diagnose "[d]egenerative osteoarthritis of both 
knees."  Similarly, a July 2003 report of Dr. H. submitted 
by the veteran diagnoses "[m]arked degenerative joint 
disease of bilateral knees..."  Significantly, however, 
neither record speaks to the etiology of the veteran's right 
knee disability.  Hence, evidence of recent treatment and 
diagnosis of a right knee condition, some 40 years after 
service, without more, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a right knee 
disorder.  The claim is not reopened.  38 U.S.C.A. § 5108.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated July 2001 and 
September 2003, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the September 2003 SOC includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  38 C.F.R. § 3.159.  
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A.  § 5103(a).  See 
Quartuccio, supra.

The Board observes that the RO issued the July 2001 VCAA 
notice letter prior to the February 2002 rating decision on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  The RO supplemented that letter with another VCAA 
letter dated in September of 2003.  However, neither letter 
asked the veteran to provide any evidence in his possession 
that pertains to the claim.  Id. at 120-21.  In any event, 
the Board is satisfied that the veteran actually knew to 
submit such evidence to the RO, given the personal statement 
and private medical records he submitted and the records he 
authorized VA to obtain on his behalf.  Furthermore, the 
veteran chose to present evidence and testify at a September 
2005 Travel Board hearing.  In fact, the July 2001 letter 
also advised the veteran that the VA would obtain "any 
additional information or evidence" the vet requested.  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing or content of VCAA notice has prejudiced him in any 
way.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, in connection with the 
previous claims, the RO has secured the veteran's SMRs and 
relevant VA medical examinations and opinions.  In addition, 
in connection with the current rating decision on appeal, the 
Board notes that the veteran has provided the RO with private 
medical records, a written statement by the veteran, several 
lay statements, as well as his hearing testimony.   The RO 
has obtained relevant VA treatment records identified by the 
veteran. 
  
The Board notes that the RO attempted to secure private 
medical records of "J.M.," MD., by way of request letters 
dated in April and July of 1959.  The provider failed to 
respond.  During the Travel Board hearing, the veteran 
indicated that he himself had not been able to obtain the 
records, and Dr. M. had been deceased for many years.  The 
Board is satisfied the RO has made reasonable efforts to 
obtain these private medical records.  38 C.F.R. § 3.159(c).

The veteran also contends that the VA has failed in its duty 
to assist by not securing a recent medical opinion concerning 
the etiology of the veteran's right knee condition.  See 
38 U.S.C.A. § 5103A(d).  However, because there is no new and 
material evidence to reopen the claim, the Board finds there 
is no obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii).  The Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. at 45,620.  The RO received 
the petition to reopen the claim in February 2001.  
Therefore, the amended regulations are not for application.


ORDER

As no new and material evidence has been received, the claim 
for service connection for a right knee disorder is not 
reopened.  The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


